Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-1252

IN RE CYRUS A. BISCHOFF
                                                    2017 DDN 270
An Inactive Member of the Bar of the
District of Columbia Court of Appeals.

Bar Registration No. 983732

BEFORE: Beckwith, Associate Judge, and Washington and Farrell, Senior Judges.

                                   ORDER
                            (FILED – January 25, 2018)

       On consideration of the certified orders of the Supreme Court of Florida
suspending respondent from the practice of law in the state of Florida for a
consecutive period of two years, this court’s November 14, 2017, order suspending
respondent pending further action of the court and directing him to show cause
why the functionally-equivalent reciprocal discipline of a two-year suspension with
a fitness requirement should not be imposed, the statement of Disciplinary Counsel
regarding reciprocal discipline and letter that respondent’s filed affidavit does not
comply with the requirements of D.C. Bar R. XI, §14 (g), and it appearing that
respondent failed to file a response to the court’s show cause order and that the
affidavit filed on January 11, 2018, does not meet the requirements of D.C. Bar R.
XI, §14 (g), it is

       ORDERED that Cyrus A. Bischoff is hereby suspended from the practice of
law in the District of Columbia for a period of two years with reinstatement
contingent on a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010),
and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of
identical reciprocal discipline applies to all cases in which the respondent does not
participate). It is
No. 17-BG-1252


       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of suspension will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar R. XI, § 14 (g).


                               PER CURIAM